 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No. 200, General Service Employees'Union, S.E.I.U., AFL-CIO and Eden ParkManagement, Inc. d/b/a Eden Park NursingHome and Health Related Facility, Poughkeep-sie, New York. Case 3-CG-12August 16, 1982DECISION AND ORDERUpon an unfair labor practice charge filed, onSeptember 17, 1979, by Eden Park Management,Inc. d/b/a Eden Park Nursing Home and HealthRelated Facility, Poughkeepsie, New York (hereinalso called Eden Park Management or the Employ-er), and duly served on Local Union No. 200, Gen-eral Service Employees' Union, S.E.I.U., AFL-CIO (herein also called Local 200 or Respondent),the General Counsel of the National Labor Rela-tions Board, by the Regional Director for Region3, issued a complaint on December 27, 1979,against Respondent alleging that Respondent hadengaged in, and was engaging in, unfair labor prac-tices affecting commerce within the meaning ofSection 8(g) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding. Thereafter, Respondent filed a timelyanswer denying the commission of any unfair laborpractices and asserting certain affirmative defenses.On May 27, 1980, the parties jointly moved theBoard to transfer the instant proceeding to theBoard without the benefit of a hearing before anadministrative law judge, and submitted therewitha proposed record consisting of the formal papersand the parties' stipulation of facts with attachedexhibits. On August 15, 1980, the Associate Execu-tive Secretary of the Board, by direction of theBoard, issued an order granting the motion, ap-proving the stipulation, and transferring the pro-ceeding to the Board. Thereafter, the GeneralCounsel filed a memorandum brief.Upon the entire record in the case, the Boardmakes the following findings:I. JURISDICTIONThe Employer is, and has been at all times mate-rial herein, a corporation duly organized under,and existing by virtue of, the laws of the State ofNew York. At all times material herein, the Em-ployer has maintained its principal office and placeof business at 22 Holland Avenue in the city ofAlbany and State of New York and various otherfacilities throughout the State of New York, in-cluding a facility located at 100 Franklin Street inthe city of Poughkeepsie and State of New York(herein also called the Poughkeepsie facility),263 NLRB No. 16where it is, and has been at all times materialherein, engaged in the operation of a health careinstitution supplying related care and services tonursing home patients. During the past year theEmployer, in the course and conduct of its businessoperations, derived gross revenue from its oper-ations in excess of $100,000, and purchased and re-ceived goods and services valued in excess of$10,000 directly from points located outside theState of New York. We therefore find that the Em-ployer is now, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent is, and has been at all times materialherein, a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESThe issue presented is whether Respondent vio-lated Section 8(g) of the Act' by engaging in asympathy strike without first giving 10 days' noticeto the Employer and the Federal Mediation andConciliation Service (herein also called the FMCS)of its intention to do so.A. FactsThe Employer operates a health care institutionin Poughkeepsie, New York, with facilities for 192geriatric residents. On January 25, 1979,2 Local144, Hotel, Hospital, Nursing Home and AlliedHealth Services Union, S.E.I.U., AFL-CIO (hereinalso called Local 144), was certified in Case 3-RC-7268 as the exclusive representative for a unit ofthe service and maintenance employees at thePoughkeepsie facility. On September 11, havinggiven appropriate notice under Section 8(g) of theAct, Local 144 commenced an economic strikeagainst the Employer, with picketing on the publicsidewalk and street outside the Poughkeepsie facili-ty.Local 200 traditionally represents employees ofhealth care institutions located in and around thePoughkeepsie, New York, area, but represents noi Sec. 8(g) provides:A labor organization before engaging in any stnke, picketing, orother concerted refusal to work at any health care institution shall,not less than ten days prior to such action, notify the institution inwriting and the Federal Mediation and Conciliation Service of thatintention, except that in the case of bargaining for an initial agree-ment following certification or recognition the notice required bythis subsection shall not be given until the expiration of the periodspecified in clause (B) of the last sentence of section 8(d) of this Act.The notice shall state the date and time that such action will com-mence. The notice, once given, may be extended by the writtenagreement of both parties.2 All dates herein are in 1979 unless otherwise indicated.400 LOCAL UNION NO. 200, S.E.I.U.employees of the Employer at the Poughkeepsie fa-cility.sOn September 11 and other dates in Sep-tember and October, Local 200 Vice PresidentDavid Patrick and Local 200 business agents MillieMelendez and John Muir participated in the picket-ing at the Poughkeepsie facility. At no time didLocal 200 give notice under Section 8(g) of theAct of its intent to picket the Poughkeepsie facility.The purpose of the picketing by agents of Local200 was to lend support and assistance to, as wellas to generate publicity for, the employees repre-sented by Local 144. The picketing activities ofLocal 200 agents in support of Local 144 werepublicized in the December edition of the "Local144 News," a Local 144 publication, as follows:Local 200 President David Patrick, Repre-sentatives John Muir and Millie Melendez,along with 100 Dutchess County members of144's sister union in the Service Employees In-ternational Union, turned out to walk withtheir fraternal brothers and sisters on the EdenPark strike line.The Poughkeepsie Journal, a daily newspaper ofgeneral circulation, noted in a September 11 articlePatrick's participation in the picketing on Septem-ber 11, but did not indicate Patrick's affiliationwith Local 200.4B. Contentions of the PartiesRelying on District 1199, National Union of Hos-pital & Healthcare Employees, R WDSU, AFL-CIO(First Healthcare Corporation, d/b/a Parkway Pavil-ion Healthcare),5the General Counsel contendsthat sympathy striking by a union against a healthcare institution comes within the purview of Sec-tion 8(g) of the Act and that Respondent's agentstherefore acted unlawfully when they failed to givethe requisite 8(g) notice before participating inLocal 144's lawful economic strike at the Employ-er's Poughkeepsie facility.Respondent did not file a brief with the Board.However, in its answer to the complaint Respond-s In fact, other than those employees represented by Local 144, no em-ployees at the Poughkeepsie facility are represented by a labor organiza-ton.4 While Respondent asserted in its amended answer to the complaintthat the individual actions of Patrick, Melendez, and Muir at the Pough-keepsie facility were not authorized or sanctioned by Local 200, it isclear from the stipulated facts that Respondent now acknowledges thatthe sympathy picketing at issue was by agents of Local 200. In any event,we note that the Board regularly considers individuals in positions similarto those held by Patrick, Melendez, and Muir to be agents of a union;that Respondent admitted in its amended answer to the complaint that,pursuant to the provisions of the constitution and bylaws of the Interna-tional Union, Local 200 "through its agents and or employees" wasacting in sympathy with the strike activity of Local 144; and that Re-spondent took no affirmative steps to indicate this sympathy activity wasnot sanctioned by Local 200. We therefore find the sympathy strike ac-tivity herein attributable to Local 200.' 222 NLRB 212 (1976).ent asserted affirmatively that, because Local 200 isnot the certified collective-bargaining representa-tive of any employees at the Poughkeepsie facility,it has no bargaining status or rights under the Actand, therefore, was not obligated under Section8(g) to notify the Employer of its intention toengage in picketing at said facility; and furtherthat, since sympathy picketing constitutes an infor-mal showing of support for another union, it is notthe type of activity described in Section 8(g), anddoes not therefore require compliance with the 10-day notice provisions of that section.6C. Discussion of Law and ConclusionsIn Parkway Pavilion Healthcare, supra, the Boardfound, inter alia, that the legislative history andpolicy considerations which prompted the enact-ment of Section 8(g) mandate a finding that irre-spective of its character, objectives, or the type ofeconomic pressure it generates any strike, workstoppage, or picketing, including sympathy picket-ing, at a health care institution violates Section 8(g)if the 10-day notice requirements of that sectionhave not been fulfilled. Applying this principle tothe instant case, we find that by failing to notifyseparately the Employer and the FMCS of its in-tention to participate in strike activity at thePoughkeepsie facility, albeit in sympathy withLocal 144's lawful economic strike, Respondentviolated Section 8(g) of the Act.We find no merit to Respondent's affirmative de-fenses that, due to the sympathy nature of its con-duct or the fact that it represents no employees atthe Poughkeepsie facility, it was relieved of anyobligation to give the 8(g) notice. As the Board in-dicated in Parkway Pavilion Healthcare, supra, Sec-tion 8(g) makes it clear that compliance with the10-day notice provisions by a labor organization isrequired in advance of "any strike, picketing, orother concerted refusal to work at any health careinstitution." (Emphasis supplied.) Because Section8(g) was designed to provide every health care in-stitution with sufficient time to make arrangementsfor continuing patient care during a labor dispute,compliance with the notice requirements is not ne-gated by the fact that the participating labor orga-nization does not enjoy representational status atthe subject facility.7Nor does compliance by one* Respondent also defended its conduct on the grounds that otherlabor organizations picketed in sympathy with Local 144 without firstgiving the allegedly proper notice under Sec. 8(g). We find that the legal-ity of the conduct of any other labor organization is not before us, andfurther is irrelevant to the question of whether Respondent engaged inunlawful conduct.During Senate debates before passage of the health care amendmentsSenator Taft made it clear that Sec. 8(g) applies "not only to bargainingContinued401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor organization fulfill the statutory requirementfor labor organizations which may later join thedispute. To find otherwise would be to ignore thepotential for unexpected disruption in services re-sulting from the addition of a second labor organi-zation to the picketing activity.8In sum, we find that Respondent violated Sec-tion 8(g) of the Act by picketing at the Poughkeep-sie facility without first giving the requisite 8(g)notice.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth abovehave a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates, and tend to lead to industrial strife burden-ing and obstructing commerce.V. THE REMEDYHaving found that Respondent has engaged in,and is engaging in, unfair labor practices in viola-tion of Section 8(g) of the Act, we shall order thatit cease and desist therefrom, and take certain af-firmative action designed to effectuate the policiesof the Act.On the basis of the foregoing findings of fact andon the entire record in this case, we make the fol-lowing:CONCLUSIONS OF LAW1. Eden Park Management, Inc. d/b/a EdenPark Nursing Home and Health Related Facility,Poughkeepsie, New York, is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct, and is a health care institution within themeaning of Section 2(14) of the Act.strikes or pickets, but also, as stated in the statute, to 'any picket orstrike.' As examples, this subsection would apply to recognition strikes,area standard strikes, secondary strikes, jurisdictional strikes, and thelike." 120 Cong. Rec. S6941 (1974). During these same debates SenatorJavits, addresing the critical community need for continuity bf healthcare and the procedures designed by Congress to avoid disruption ofhealth care delivery, states that "10 days notice of any strike or picketing...must be given to a health care institution." 120 Cong. Rec. S6935(1974).8 We are mindful of the fact that Parkway Pavilion Healthcare was dis-missed from the bench by the Second Circuit Court of Appeals, whichfound that by joining the lawfully established picket line of another unionfor 1-1/2 hours the respondent union's four officers engaged in a de mini-mis violation of the Act. N.L.R.B. v. District 1199, National Union of Hos-pital & Healthcare Employees, RWDSU, AFL-CIO, 556 F.2d 558 (1976).We note, however, that here agents of Respondent, which traditionallyrepresents employees of health care institutions, engaged in sympathypicketing at the Poughkeepsie facility at various times over a period of 2months; said picketing was admittedly aimed at lending support and as-sistance to, as well as generating publicity for, the cause of employeesrepresented by Local 144; and Respondent's participation was in factcited in a Local 144 publication as evidence of the breadth of strike sup-port.2. Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. By picketing at Eden Park Management, Inc.d/b/a Eden Park Nursing Home and Health Relat-ed Facility, Poughkeepsie, New York, without firstgiving 10 days' written notice to Eden Park Man-agement and to the Federal Mediation and Conci-liation Service, Respondent has violated Section8(g) of the Act.4. The foregoing unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Local Union No. 200, General Service Employees'Union, S.E.I.U., AFL-CIO, Albany, New York, itsofficers, agents, and representatives, shall:1. Cease and desist from engaging in any strike,picketing, or other concerted refusal to work at thepremises of Eden Park Management, Inc. d/b/aEden Park Nursing Home and Health Related Fa-cility without notifying in writing Eden Park Man-agement and the Federal Mediation and Concilia-tion Service, not less than 10 days prior to suchaction, of that intention.2. Take the following affirmative action which isnecessary to effectuate the purposes of the Act:(a) Post at its business offices, meeting halls, andall other places where notices to its members arecustomarily posted copies of the attached noticemarked "Appendix."9Copies of said notice, onforms provided by the Regional Director forRegion 3, after being duly signed by Respondent'sauthorized representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to members are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(b) Furnish to the Regional Director for Region3 enough signed copies of the aforesaid notice forposting by Eden Park Management, Inc. d/b/aEden Park Nursing Home and Health Related Fa-cility, Poughkeepsie, New York, if it is willing, inplaces where notices to employees are customarilyposted.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."402 LOCAL UNION NO. 200, S.E.I.U.(c) Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.MEMBERS FANNING and ZIMMERMAN, dissenting:Our colleagues today insist on mechanisticallyreading and applying the special notice require-ments of Section 8(g) of the Act to find that thesporadic participating of three representatives ofLocal 200 in a lawful economic strike engaged inby Local 144, after the latter union gave appropri-ate notice, constitutes a violation of the Act. Thisis hardly the exercise of careful factual analysis orsound judgment that Congress has conferred on theBoard. Moreover, this decision perpetuates thesame error already found fatal by the Second Cir-cuit Court of Appeals in a recent case discussedinfra. Because we find no evidence that Local 200'sactions in any way changed the character of thestrike or the picketing activity, and because the ma-jority's decision does nothing to further the legisla-tive purpose underlying the special notice require-ments of Section 8(g), we dissent.It is now settled that all strike and picketing ac-tivity directed against a health care facility is sub-ject to 10 days' advance notice to the employerand the Federal Mediation and Conciliation Serv-ice as required by Section 8(g).'0The purpose ofsuch notice was clearly set forth in the SenateReport which accompanied the 1974 health careamendments to the Act:It is in the public interest to insure the con-tinuity of health care to the community andthe care and well being of patients by provid-ing for a statutory advance notice of any an-ticipated strike or picketing. For this reason,the Committee approved an amendmentadding a new Section 8(g) which generallyprohibits a labor organization from striking orpicketing a health care1institution withoutfirst giving 10 days' notice.That report went on to make clear that the noticeperiod was designed to permit the health care insti-tution involved an opportunity to make arrange-ments necessary for patient care to continue with-out interruption.Nothing in the record before us suggests that theisolated and occasional participation by representa-tives of a Union that represented no employees ofthe Employer in any way altered the character ofthe strike, generated any new or expanded pressureon the Employer, or posed additional or expanded'O Painters Local No. 452 (Henry C. Beck Company), 246 NLRB 970(1979).' 93d Cong., 2d Sese. 5 (1974).threats to the Employer's ability to provide for thecare and well-being of its patients. Thus, none ofthe legislative objectives that provided the basis forenacting Section 8(g) will be served by finding aviolation here.Nonetheless, our colleagues in the majority insiston a literal interpretation of that section, and per-petuate the Board's rigid and mechanistic approachto the special notice requirements. In District 1199,National Union of Hospital & Healthcare Employees,R WDSU, AFL-CIO (First Healthcare Corporation,d/b/a Parkway Pavilion Healthcare), 222 NLRB 212(1976), the Board found that 1-1/2 hours of partici-pation by four agents of District 1199 triggered the8(g) notice requirements of the Act. Member Fan-ning and former Chairman Murphy dissented fromthat determination, and we reaffirm and adopt theviews expressed in their dissent. That decision,which stands as the unfortunate predicate for thedetermination the majority reaches today, wasdenied enforcement by the Second Circuit Court ofAppeals on the grounds that the violation, if any,was de minimis.12Whether characterized as deminimis, or as not within the scope of the noticerequirements, we think the same fundamental prin-ciples govern. Some underlying legislative purposemust be served to justify imposition of the noticerequirements. Here, our colleagues can point tonone.We agree that if the notice of the primary strik-ing union had been defective, or if the participationby Local 200 in the picketing had somehow broad-ened the dispute or the effect of the picketing, aviolation by Respondent would be made out. Inthat sense, it may be said that Respondent's repre-sentatives participated in the picketing at theirperil. But since no such consequences occurred, wewould not squander the Board's limited resourcesby applying the notice requirements merely toinsure against the possibility that they might have.The right to strike is one of the core protectionsguaranteed by the National Labor Relations Act.The right to engage in peaceful picketing is guar-anteed not only by the Act, but by the UnitedStates Constitution. We recognize, of course, thatthese rights are subject to restriction where somelegitimate governmental objective is to be protect-ed. Here we fail to see any such objective, and themajority fails to identify one. It is clear that Con-gress, in imposing the restrictions of Section 8(g),was concerned not with the acts of striking orpicketing per se, but with the effects of such activi-ty. We would interpret that section in accord withthose objectives.1" 556 F.2d 558 (1976).403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in any strike, picket-ing, or other concerted refusal to work at thepremises of Eden Park Management, Inc.d/b/a Eden Park Nursing Home and HealthRelated Facility, Poughkeepsie, New York, orany other health care institution, without noti-fying in writing Eden Park Management, orsuch other health care institution, and the Fed-eral Mediation and Conciliation Service, notless than 10 days prior to such action, of thatintention.LOCAL UNION No. 200, GENERALSERVICE EMPLOYEES' UNION,S.E.I.U., AFL-CIO404